Citation Nr: 1820178	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-19 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial disability rating for lumbar spine degenerative disc disease (DDD) in excess of 10 percent from July 28, 2004 to April 11, 2011, and in excess of 40 percent thereafter.

2. Entitlement to an initial disability rating for right lower extremity lumbar radiculopathy (associated with lumbar spine DDD) in excess of 40 percent from July 28, 2004 to April 23, 2017, and in excess of 60 percent thereafter.


REPRESENTATION

Veteran represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1962 to February 1966 and from February to June 1991.  He also had 24 years of service with the Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran had previously appealed to the Board his claim of entitlement to service connection for lumbar spine disc disease.  After that claim was remanded in 2010, an October 2012 rating decision granted the claim.  The Veteran disagreed with the ratings assigned, initiating the appeal that is now before the Board.  While that appeal was pending, a March 2014 rating decision granted service connection for right lower extremity lumbar radiculopathy, with assignment of an initial, 40 percent disability rating effective March 30, 2011.

In response to the 2014 rating decision, the Veteran's March 2015 Notice of Disagreement (NOD) not only requested a higher rating, but also an earlier effective date of July 28, 2004.   In December 2017, the RO issued a rating decision finding clear and unmistakable error in prior decisions and, in part, awarding the 2004 effective date requested by the Veteran.  Therefore, any appeal as to the effective date has been fully resolved.  To the extent higher ratings are available, that portion of the appeal remains before the Board.  The December 2017 rating decision increased the disability rating for the right lower extremity radiculopathy to 60 percent effective April 24, 2017.  The Board has characterized that issue on the cover page accordingly.

Although not an issue adjudicated in the 2014 rating decision (and therefore not an issue ripe for a notice of disagreement), the Veteran's attorney also included in the 2015 Notice of Disagreement the issue of whether a separate rating should have been assigned for left lower extremity lumbar radiculopathy.  The December 2017 rating decision, in part, found clear and unmistakable error in prior decisions and granted service connection for left lower extremity radiculopathy associated with DDD and assigned an initial disability rating of 20 percent effective July 28, 2004.  The Veteran has not disagreed with the rating assigned, so any issue concerning the left lower extremity radiculopathy rating is not before the Board. 

The Board recognizes there is an NOD pending on other claims denied in an August 2014 rating decision (entitlement to an increased rating for right elbow, status post ulnar nerve decompression, and entitlement to a total disability rating for compensation due to individual unemployability (TDIU)).  However, the RO's development of those claims is ongoing, as shown by May 2017 correspondence requesting a completed VA Form 21-8940 from the Veteran and a June 2017 elbow and forearm conditions VA examination.  Since the RO is actively working those claims, the Board will not order it to provide a Statement of the Case (SOC), as this will be done in the ordinary course of business, if warranted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, VA's duty to assist in the development of the claims on appeal has not been satisfied.  Specifically, a remand is needed for the RO to attempt to obtain relevant, outstanding VA and private treatment records.  It is clear from the 2017 VA examination report that the examiner had access to numerous VA outpatient records that have not been made a part of the file. 

As part of the claim for a higher rating for the spine condition, the Board must consider whether any separate ratings are warranted, and the rating schedule mentions urinary impairment as a potential symptom.   During the 2017 VA examination, the Veteran reported urinary incontinence, and in the 2013 Notice of Disagreement, his attorney expressly raised the issue of whether a separate rating was warranted for this condition.  There is no medical opinion on point. 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the following VA treatment records:

a. all updated VA outpatient treatment records from the Northern Arizona VA Health Care System (HCS), including the Prescott VA Medical Center (VAMC) and all associated outpatient clinics from May 2014 to the present; 

b. all complete non-VA care consult notes referenced in the Veteran's VA outpatient treatment records from the Northern Arizona VA HCS and Prescott VAMC, including specifically all scanned, attached documents referenced in multiple VA outpatient notes.  See, e.g., May 2014 non-VA care consult note (referencing scanned document attached to that note and stating the attachment "can be accessed by Tools, Imaging and then Display;" however, the scanned attachment itself is not of record).

2. Ask the Veteran to identify any outstanding private treatment records relevant to the remanded claims and to complete release forms so the RO can request those records.  Specifically, the Veteran should provide completed release forms for the following private providers:

a. Northern Arizona Orthopedics ("NAO");
b. Flagstaff Medical Center ("FMC"), including but not limited to treatment by Dr. D. Hales (orthopedic surgeon) and Dr. J.A. Leddington;
c. Mile Hi Medical, PC, including but not limited to treatment by Dr. W.B. Dabney (see July 2004 letter from this provider referencing treatment);
d. all other non-VA medical facilities where the Veteran has had treatment for his service-connected low back condition and his service-connected right lower extremity radiculopathy since July 2004.

Any negative responses must be documented.  If such private treatment records are unavailable, then the RO should notify the Veteran.  If additional care relevant to the appealed issues is referenced in these private treatment records, then the RO should attempt to obtain records of that care as well.


3. DO NOT REFER THE VETERAN'S FILE FOR AN OPINION UNTIL ALL THE ABOVE VA AND PRIVATE MEDICAL RECORDS HAVE BEEN OBTAINED TO THE EXTENT POSSIBLE.

4. Then, refer the Veteran's claims file to an examiner for an opinion as to whether he has any urinary impairment, including incontinence, that is as likely as not a result of his service-connected lumbar spine condition.  The Board leaves it to the examiner's discretion as to whether an examination is needed to answer this question. 

5. After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

